The only error alleged, which seems to be material, is, “ the execution was levied subsequent to the return day thereof.” And' so it appears was the fact, which was illegal, for the reason mentioned in a decision of the present term in the case of Castleman against Griffith. Therefore, it is considered by the court, that the replevy bond and proceedings therein be quashed, and the suit be remanded to the circuit court for the county of Shelby, that the said Matthew White may take out another execution, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said circuit court.